         Case 1:21-cr-00259-TSC Document 21 Filed 06/21/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                   Case No.: 1:21-cr-00259-TSC-1



                  v.                        NOTICE OF DEFENDANT’S
                                            POSITION TO COURT ORDER
MARK K PONDER,

                       Defendant.



              COMES NOW, counsel for Mark K. Ponder, in response to the court’s
minute order of June 17, 2021, to advise the court that the defendant has no
objection to the release, to the media, of the video recordings submitted to the court
in this matter.


Dated: June 21, 2021



                                                   Joseph R. Digitally        signed by
                                                                     Joseph R. Conte

                                                   Conte             Date: 2021.06.21
                                                     _________________________
                                                                     07:31:48 -04'00'
                                                     Joseph R. Conte
                                                     Counsel for Mark K. Ponder
                                                     Law Office of J.R. Conte
                                                     400 Seventh St., N.W., #206
                                                     Washington, D.C. 20004
                                                     Phone:       202.638.4100
                                                     Fax:         202.628.0249
                                                     Email: dcgunlaw@gmail.com


 Response to Court Order                                    Joseph R. Conte
 United States v. Mark K. Ponder                            Law Office of J.R. Conte
 Case No. 1:21-mj-00303                                     400 Seventh St., N.W., #206
 Page No. -1-                                               Washington, D.C. 20004
                                                            Phone: 202.638.4100
 RESPONSE TO                                                Email: dcgunlaw@gmail.com
 ORDER21/06/21 07:31:26
